      Case 1:19-cv-07680-AJN-KHP Document 76 Filed 09/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 CURTIS McDANIEL,                                                                   9/16/2021
                                Plaintiff,
                    -against-


  THE PEOPLE OF THE STATE OF NEW YORK, et
  al,

                                Defendants.                      1:19-CV-7680 (AJN) (KHP)

                                                                          ORDER

 CURTIS McDANIEL,
                                Plaintiff,
                     -against-


  NYC FIRE DEPARTMENT, NYC POLICE
  DEPARTMENT, JOHN and JANE DOES 1-7,
  CITY OF NEW YORK,

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       Plaintiff is permitted to file a corrected Third Amended Complaint, which will be the

operative complaint. Plaintiff shall file his amended pleading by October 16, 2021. No further

amendments will be permitted.

       The Third Amended complaint will include all of the Defendants listed in the prior

complaints and the new officers who were identified in response to the Court’s Valentin orders.

The Defendants to be listed are: The People of the State of New York, Judge Charlotte E.

Davidson, A.D.A. Breen Lauren, Nicholas Evangelista, Julian Febres, Judge Ann D. Thompson,

John Doe Warden, The People of the City of New York, City of New York, Christopher Bobell,
       Case 1:19-cv-07680-AJN-KHP Document 76 Filed 09/16/21 Page 2 of 4




William Kelly, Edwin Sanchez, Steven Rathjen, Judge A. Drysdale, Rosanna Espinal, Judy

Biondolillo, and the New York City Fire Department. To the extent that Plaintiff does not

include a Defendant listed above, the Court will presume that Plaintiff is not pursuing claims

against that Defendant(s).

       On April 29, 2021, pursuant to a Valentin order, defense counsel identified the six male

officers that were present for Plaintiff’s arrest on July 11, 2018 as: Nicholas Evangelista, Julian

Febres, Christopher Bobell, William Kelly, Edwin Sanchez, and Steven Rathjen. (ECF No. 54.)

Additionally, defense counsel identified the two female officers who were present during the

July 11, 2018 search at Plaintiff’s apartment as: Rosanna Espinal and Judy Biondolillo. Id.

Defense counsel provided the individual officers addresses for service in that response. Id.

Plaintiff did not provide any information about the officers who searched his apartment on or

about February 25, 2019 because he did not see either of these alleged searches occur. As

such, Defendant has no way of confirming whether any officers entered Plaintiff’s apartment or

who those officers are.

       The following addresses were provided for purposes of service of process:

       Police Officer Nicholas Evangelista, Retired
       New York City Police Department
       1 Police Plaza
       New York, NY 10007

       Police Officer Julian Febres, Shield No. 21740
       New York City Police Department
       23rd Precinct
       162 East 102nd Street
       New York, NY 10029

       Police Officer Christopher Bobell, Shield No. 9032
       New York City Police Department
       23rd Precinct
      Case 1:19-cv-07680-AJN-KHP Document 76 Filed 09/16/21 Page 3 of 4




       162 East 102nd Street
       New York, NY 10029

       Sergeant William Kelly, Shield No. 3073
       New York City Police Department
       23rd Precinct
       162 East 102nd Street
       New York, NY 10029

       Police Officer Edwin Sanchez, Shield No. 11957
       New York City Police Department
       23rd Precinct
       162 East 102nd Street
       New York, NY 10029

       Police Officer Steven Rathjen, Retired
       New York City Police Department
       One Police Plaza
       New York, NY 10038

       Police Officer Rosanna Espinal, Shield No. 23019
       New York City Police Department
       23rd Precinct
       162 East 102nd Street
       New York, NY 10029

       Sergeant Judy Biondolillo, Shield No. 3229
       New York City Police Department
       Housing Bureau P.S.A. #5
       221 East 123rd Street
       New York, NY 10035

       The Clerk of Court is requested to mail a copy of this order to the Plaintiff.


SO ORDERED.

Dated: September 16, 2021
       New York, New York


                                                ________________________________
                                                KATHARINE H. PARKER
                                                United States Magistrate Judge
       Case 1:19-cv-07680-AJN-KHP Document 76 Filed 09/16/21 Page 4 of 4




The Clerk of Court is requested to mail a copy

of this order to:

Curtis McDaniel
DIN # 20-A-0242
Bare Hill Correctional Facility
Caller Box 20
181 Brand Road
Malone, NY 12953
